Case: 2:21-cv-00096-WOB-CJS Doc #: 12 Filed: 08/19/21 Page: 1 of 3 - Page ID#: 317



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            NORTHERN DIVISION


 CIVIL ACTION NO. 2:21CV96 (WOB-CJS)


 JASON OSWALD, ET AL                                          PLAINTIFFS


 VS.                     TEMPORARY RESTRAINING ORDER


 GOVERNOR ANDY BESHEAR                                        DEFENDANT



       The   Court     has   reviewed      the   record   herein,     including

 Plaintiffs’ Verified First and Amended Petition for Declaration of

 Rights and Motion for Injunctive Relief (Doc. 6-1 at 2-39, Doc. 6-

 2 at 2-36, Doc. 6-3 at 2-14, Doc. 9); Plaintiffs’ Motion for an

 Ex-Parte Emergency Motion for Injunctive Relief (Doc. 1-4 at 2-

 5); and the verification of Dr. Jessica Twehues, a licensed

 psychologist and parent of three of the plaintiff children, (Docs.

 1-5, 8).

       Having   done   so,   the   Court    makes   the   following    findings

 pursuant to Fed. R. Civ. P. 65(b):

       (1) Plaintiffs are likely to succeed on the merits of their

 claims that Executive Order 2021-585, issued by defendant Governor

 Andy Beshear on August 10, 2021, is violative of KRS 39A(3) and

 therefore void and unenforceable;
Case: 2:21-cv-00096-WOB-CJS Doc #: 12 Filed: 08/19/21 Page: 2 of 3 - Page ID#: 318



       (2) By virtue of the Governor’s likely unlawful issuance of

 Executive    Order   2021-585,    which    requires   plaintiffs,     who   are

 elementary school children, to wear masks at all times indoors

 while at school, plaintiffs face immediate harm to their emotional

 well-being and academic growth. Such intangible and unquantifiable

 harm is irreparable because it cannot be measured or undone. A

 temporary restraining order is required to enjoin defendant’s

 actions and preserve the status quo until the Court holds a hearing

 on the merits. For the same reasons, this temporary restraining

 order is being issued without notice to defendant and before he is

 heard in opposition;

       (3) Plaintiffs lack an adequate remedy at law to redress the

 harm caused by defendant’s actions;

       (4) The balance of the hardships between the parties weighs

 in favor of issuing a temporary restraining order inasmuch as

 defendant’s actions pose a threat to plaintiffs’ emotional well-

 being; and

       (5) Because defendant has acted contrary to law, the public

 interest weighs in favor of issuance of the temporary restraining

 order;

       Therefore, the Court being advised,

       IT IS ORDERED that:

       (1) Defendant Governor Andy Beshear, his officers, agents,

 servants, employees, attorneys, or other persons who are in active

                                        2
Case: 2:21-cv-00096-WOB-CJS Doc #: 12 Filed: 08/19/21 Page: 3 of 3 - Page ID#: 319



 concert or participation with him, be, and are hereby, ENJOINED

 from enforcing Executive Order 2021-585; and

       (2) Plaintiffs shall post a security bond in the amount of

 $10,000.00.



 This 19th day of August, 2021 at 2:05 p.m.




                                        3
